Citation Nr: 1208820	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-10 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 60 percent for fatigue due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a noncompensable (0 percent) rating for service-connected fatigue due to undiagnosed illness.

The Veteran testified at an RO hearing in August 2006.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board in February 2011 for additional development.  In December 2011, the RO promulgated a rating decision that granted a 60 percent rating for fatigue due to undiagnosed illness, effective May 13, 2005.  The case is now returns to the Board for further appellate review.


FINDING OF FACT

In February 2012, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication from his representative that he would like to withdraw the appeal as to the issue of entitlement to a rating in excess of 60 percent for fatigue due to undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to a rating in excess of 60 percent for fatigue due to undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran through his representative indicated in a February 2012 written statement that he wanted to withdraw the issue of entitlement to a rating in excess of 60 percent for fatigue due to undiagnosed illness.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a rating in excess of 60 percent for fatigue due to undiagnosed illness, and it is dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement to a rating in excess of 60 percent for fatigue due to undiagnosed illness is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


